Citation Nr: 0117027	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

The veteran initially filed a claim for service connection 
for PTSD in July 1996.  In December 1996, the RO denied 
service connection for PTSD, finding that there was "no 
confirmed diagnosis" of PTSD, and the veteran did not appeal.  
In January 2000, the veteran requested that his claim for 
service connection for PTSD be reopened, and in support of 
his claim he submitted a document showing that he had been 
diagnosed with PTSD.  In the March 2000 rating decision, the 
RO apparently found this evidence to be new and material, 
reopened the claim for service connection for PTSD, and after 
considering the merits of the claim, the RO denied service 
connection for PTSD.  The Board agrees with this decision by 
the RO, and will not further address that issue herein.

In his November 2000 substantive appeal, the veteran 
requested a hearing before the Board.  However, he canceled 
this hearing request in December 2000. 


FINDING OF FACT

The veteran does not suffer from PTSD.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The discussions 
in the March 2000 rating decision, July 2000 statement of the 
case, and October 2000 supplemental statement of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's service medical records from the 
National Personnel Records Center and attempted to obtain his 
complete private and VA treatment records.  The VA Medical 
Center (VAMC) in Shreveport, Louisiana, indicated that no 
records were available in 1996, and the veteran has not 
reported receiving any VA treatment since that time.  The RO 
also attempted to obtain treatment records from Willis 
Knighton Hospital, but that facility was unable to locate any 
records of the veteran.  On VA examination in August 2000, it 
was noted that the veteran was not receiving any treatment.  
The examiner provided the veteran stamped envelopes so that 
he could submit prior records, but he did not comply.  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, the veteran was afforded VA examinations in February 
and August 2000.  There is more than sufficient evidence of 
record to decide this claim properly.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

The veteran served in the Republic of Vietnam from March to 
October 1969 as an ammunition man.  He was awarded the Combat 
Action Ribbon.  Associated with the claims folder are 
statements from the veteran and a statement from one of his 
comrades describing his in-service stressors.  His service 
medical records are negative for any complaints or findings 
of a psychiatric disorder.  Neuropsychiatric examination 
during service revealed no abnormalities.

After his separation from service, the veteran was examined 
by Ken Allen, LMSW-ACP, LCSW, CTS in June 1996.  The veteran 
described his in-service stressors, including having three 
friends die in Vietnam.  The examiner diagnosed PTSD.  There 
is no indication that the claims folder was reviewed, and 
psychological testing was not conducted.  

Also of record is a January 2000 statement from Mitchell 
Young, Ph.D. who stated that the veteran suffered from PTSD 
incurred during active service.  Again, there is no 
indication that the claims folder was reviewed, and 
psychological testing was not conducted.

The veteran was afforded a VA examination in February 2000.  
The examiner reviewed the claims folder in detail, including 
the reports from Ken Allen and Mitchell Young, Ph.D.  
Psychological testing was attempted, but the veteran did not 
complete the full battery of tests.  The examiner concluded 
that the current evaluation did not support a diagnosis of 
PTSD.  

The veteran was re-examined by the same VA examiner in August 
2000.  The examiner again reviewed the claims file and 
examined the veteran.  Psychological testing was completed, 
which was found to be valid.  The veteran had no elevations 
of anxiety, dysthymia, major depression, or any other Axis I 
scale.  The examiner stated that these test results did not 
support a diagnosis of PTSD.  On the other hand, the veteran 
had significant elevations on four personality disorder 
scales, supporting a principal diagnosis of a personality 
disorder.  The examiner stated that interview and testing 
supported the strong presence of personality disorder traits.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, because the veteran engaged in combat with the enemy, 
his own lay statements about the occurrence of the stressful 
events which he experienced during service are sufficient.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2000).  Regardless, the medical evidence reflecting that the 
veteran does not have PTSD is more probative than the 
statements from Ken Allen and Mitchell Young, Ph.D. showing a 
diagnosis of PTSD because the VA examiner's opinion was based 
on psychological testing with review of the claims folder and 
consideration of the findings of other mental health 
professionals, whereas the private examiners based their 
findings only on a history provided by the veteran without 
any other testing. 

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The VA examiner's opinion is found 
to be more persuasive and of greater weight than the other 
examiners' opinions.  The VA opinion was definitive and based 
on review of the entire claims file with rationale, and is 
found to be persuasive when considered with the rest of the 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-449 (2000).  Neither of the other examiners that 
diagnosed the veteran as having PTSD reviewed the claims 
file.  The June 1996 examination report from Ken Allen, 
despite a lengthy discussion of history provided by the 
veteran, does not reflect discussion of the medical evidence 
of record, and the examiner did not state that he reviewed 
the claims file.

Any contentions by the veteran that he has PTSD are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The veteran's claim 
must be denied as the medical evidence establishes that he 
does not suffer from PTSD.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
C.F.R. §§ 3.102, 4.3 (2000).


ORDER

Entitlement to service connection for PTSD is denied.



		
	P.M. DILORENZO 
	Acting Member, Board of Veterans' Appeals



 

